 


109 HRES 85 EH: Supporting the goals and ideals of 
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 85 
In the House of Representatives, U. S.,

March 28, 2006
 
RESOLUTION 
Supporting the goals and ideals of National MPS Day. 

 
Whereas mucopolysaccharidoses and mucolipidoses (commonly known as MPS disorders) are genetically determined lysosomal storage disorders that result in the inability of the body to produce certain enzymes needed to break down complex carbohydrates; 
Whereas in individuals with MPS disorders, complex carbohydrates are stored in virtually every cell in the body and progressively cause damage to the cells, affecting multiple systems, including the bones, heart and other internal organs, respiratory system, and central nervous system; 
Whereas the cellular damage caused by MPS disorders results in mental retardation, short stature, corneal damage, joint stiffness, loss of mobility, speech and hearing impairment, heart disease, hyperactivity, chronic respiratory problems, and, most importantly, drastically shortened life span; 
Whereas the nature of MPS disorders is usually not apparent at birth, and, without treatment, life expectancy is usually very short; 
Whereas the multisystemic damage that is caused by MPS disorders makes the disorders ideal models for many other degenerative genetic disorders; 
Whereas recent research developments have resulted in limited treatments for some MPS disorders, and promising advancements are underway in pursuit of treatments for additional MPS disorders; 
Whereas treatments and research advancements for MPS disorders are limited by lack of awareness about the disorders, even within the medical community; 
Whereas the development of early detection and intervention techniques, effective treatments, and a potential cure for MPS disorders can be accomplished by research, data collection, and information distribution; 
Whereas increased public and professional awareness and continued public funding will assist in the development of new techniques, treatments, and cures for MPS disorders, which will greatly enhance the quality of life for individuals with MPS disorders; 
Whereas the National MPS Society, Inc., a group ultimately dedicated to finding a cure for MPS disorders, has designated February 25 of each year as National MPS Day; and 
Whereas the designation of National MPS Day provides an opportunity to increase public and professional awareness about mucopolysaccharidoses and mucolipidoses, and to encourage research for early diagnosis, effective treatments, and a potential cure for MPS disorders: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of National MPS Day. 
 
Karen L. HaasClerk.
